Citation Nr: 0429638	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  98-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
July 1951.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's application to 
reopen his claim of service connection for a low back 
disability.  The veteran duly appealed the RO's decision.  In 
October 1998, he testified at a Board hearing in Washington, 
D.C.

In an April 1999 decision, the Board determined that new and 
material evidence had not been received to warrant reopening 
of the veteran's claim of service connection for a low back 
disability.  He appealed the Board's decision to the U.S. 
Court of Appeals for Veteran Claims (Court).  

While the case was pending at the Court, there was a change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West 2002)).  In light of these new provisions, in 
March 2001, counsel for the Secretary of VA filed an 
unopposed Motion for Remand and to Stay Further Proceedings.  
In a March 2001 Order, the Court granted the Secretary's 
motion, vacated the Board's April 1999 decision, and remanded 
the matter for additional action consistent with the 
Secretary's March 2001 Motion.

In September 2001, the Board remanded the matter to the RO 
for due process considerations.  In a June 2003 decision, 
based on evidence recently submitted by the veteran, the 
Board determined that new and material evidence had been 
received to reopen the claim of service connection for a low 
back disability.  The Board remanded the underlying claim of 
service connection for a low back disability to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2003 letter, the Board advised the veteran and his 
attorney that he was entitled to an additional hearing, as 
the Veterans Law Judge who had conducted the October 1998 
hearing was no longer employed by the Board.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 20.707 (2002).  In an April 
2003 letter, the veteran's attorney responded that the 
veteran did not wish to attend another hearing.  


FINDING OF FACT

The preponderance of the evidence indicates that the 
veteran's current low back disability is not causally related 
to his active service or any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, nor may such disability be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2001 and June 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  It is 
noted that in October 2001, the veteran responded that he had 
no additional evidence to submit.  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in November 1997, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notices and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim as evidenced by several supplemental statements of the 
case which have been associated with the claims folder.  
Moreover, the veteran is represented by an experienced 
attorney and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded a VA 
medical examination in connection with this claim.  The 
examination report is thorough, based on a review of the 
veteran's claims folders, and provides the necessary medical 
opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  Neither the veteran nor his 
attorney has contended otherwise.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  



I.  Factual Background

The veteran's September 1950 military induction medical 
examination report is negative for complaints or 
abnormalities pertaining to the low back.  In January 1951, 
shortly after his entrance into service, the veteran sought 
treatment for a "bad back," stating that in 1947 he had 
sustained a low back injury in a motorcycle accident and had 
been experiencing constant low back pain since that time.  At 
a psychiatric consultation in March 1951, back pains of 
undetermined origin were noted.  The examiner noted that the 
condition had existed since 1947 and had debilitated the 
veteran in similar fashion in civilian life.  Psychiatrically 
speaking, the examiner concluded that the problem was an 
inadequate personality.  

The service medical records show that the veteran was 
thereafter examined repeatedly, including by orthopedic 
specialists.  Physical examination showed complaints of 
marked tenderness and spasm over the low back; however, none 
of the examiners was able to identify an organic cause for 
the veteran's low back complaints.  X-ray examination of the 
lumbosacral spine in April 1951 was normal.

In May 1951, the veteran was hospitalized at the U.S. Army 
Hospital at Fort Hood for psychiatric observation as a result 
of "constantly reporting on sick call complaining of low 
back pains."  A Neuropsychiatric Social History shows that 
at the time of admission, the veteran again reported that in 
1947, he had been involved in a motorcycle accident in which 
he had injured his low back.  He stated that he had been 
hospitalized for three days following the accident and had 
been issued a back brace.  Since that time, the veteran 
stated that he had experienced constant low back pain which 
had prevented him from working full-time since 1947.  The 
psychiatric examiner noted that the veteran had been examined 
repeatedly in the orthopedic clinic, and that no pathology 
could be identified as the cause of his low back complaints.  
The examiner's impression was moderate psychogenic 
musculoskeletal reaction, chronic, manifested by disabling 
back pain.  The examiner determined that such condition had 
existed prior to entry into service and recommended that the 
veteran be administratively discharged from service due to 
the pre-existing condition.  

At his May 1951 military separation medical examination, the 
veteran reported that he had had low back pain since 1947 
when he sustained injury in a motorcycle accident.  The 
diagnosis was psychogenic musculoskeletal reaction, chronic, 
moderate.  

In June 1955, following his separation from service, the 
veteran filed a claim of service connection for a low back 
disability, stating that he had sustained a low back injury 
in October 1950.  In his application, he identified several 
individuals who reportedly had knowledge of his low back 
disability.  The RO contacted these individuals who 
responded, in essence, that the veteran had complained often 
in basic training of a "bad back."  None of the individuals 
was able to say how or when the veteran injured his back.

In June 1955, the veteran was hospitalized for treatment of 
low back complaints.  The VA hospitalization report showed 
that at the time of admission, the veteran reported that he 
had been involved in a motorcycle accident in "1946" after 
which he had experienced some low back strain.  He claimed, 
however, that he had been able to work following the accident 
and had had no severe difficulty until October 1950, one 
month after he claimed to have begun basic training.  The 
veteran stated that he was eventually given a medical 
discharge due to his low back disability and had been unable 
to hold a steady job since that time.  Examination revealed a 
scar on the left flank, "apparently residual of motorcycle 
accident."  There was pain on motion of the low back.  X-ray 
examination of the lumbosacral spine was normal.  Based on 
the examination of the veteran it was thought that there was 
a degenerating disc lesion at the 5th lumbar interspace.  
Upon hospital rest, however, the veteran stated that he felt 
better and despite continued erector spine spasm, he refused 
surgery.  The diagnosis on discharge was probable 
degenerating intervertebral disc, L-5 level.

In a July 1955 rating decision, the RO denied service 
connection for a low back disability on the basis that such 
disability had clearly and unmistakably preexisted service 
and had not been aggravated therein.  The veteran was 
notified of the decision in a letter dated later that month; 
the notification letter explained that the evidence showed 
that his low back injury had preexisted service and that the 
service medical records contained no evidence of an in-
service injury or disease which would have resulted in 
aggravation of the pre-service injury.

The veteran thereafter repeatedly attempted to reopen his 
claim of service connection for a low back disability.  In 
January 1959, for example, he requested reopening of his 
claim "on [his] injured back."  In support of his claim, 
the RO obtained a February 1959 VA hospitalization report 
showing that the veteran had been admitted for treatment of a 
deviated nasal septum.  At the time of admission, the veteran 
reported a history of an injury to the lumbar spine as well 
as a left ankle fracture in 1956.  Physical examination was 
negative for pertinent abnormalities and the assessment was 
deviated nasal septum.

The RO also obtained records showing that in August 1959, the 
veteran underwent private medical examination, apparently in 
connection with an application for state workers' 
compensation benefits.  At the time of the examination, the 
veteran claimed that he had been hoisting a six or seven 
hundred pound beam when he felt a sudden painful popping 
sensation in his low back.  He stated that he thereafter 
experienced increased pain, as well as hematuria.  He stated 
that he had had daily physical therapy for one month with no 
improvement and that his treating physician told him that he 
had "an old injury which had been re-injured on April 1, 
1959."  The veteran also reported several previous low back 
injuries.  He stated that in 1946, he had "slightly 
injured" his low back in a motorcycle accident and that "in 
a very short while," he recovered.  He also claimed that in 
1951 while in the Army, he had strained his back while 
running and was given a medical discharge.  He also stated 
that in 1955, he "sprained" his back after he fell from a 
truck; however, he denied experiencing any low back symptoms 
between 1955 and his claimed industrial injury in April 1959.  
Based on his examination of the veteran, the examiner 
concluded that the veteran was "very markedly disabled" due 
to his April 1959 low back injury.  He stated that he felt 
that the veteran had sustained an acute ruptured lumbosacral 
intervertebral disc on April 1, 1959.

In June 1959, the veteran submitted various lay statements 
attesting to the fact that he had complained of low back 
trouble in the first few weeks of basic training.  None of 
the laypersons was able to say how or when the veteran 
injured his back.  In a June 1959 statement, the veteran 
indicated that "I am not able to work due to my back injury, 
which I had before I went into service and for which I was 
discharged from service caused by aggravation from the 
service."

The veteran was again hospitalized in February 1961, 
complaining of low back pain for the past four years.  He 
denied previous trauma.  Physical examination showed that his 
prostate was enlarged and extremely tender to palpation.  The 
back showed a straightening of the normal lordotic curve.  
Straight leg raising was positive on the right at 60 degrees 
on the right at 80 degrees on the left.  X-ray examination of 
the lumbosacral spine was negative.  During the period of 
hospitalization, the veteran's prostate was massaged and he 
reportedly received instant relief.  The diagnosis on 
discharge was prostatitis.  In May 1961, the veteran was 
hospitalized and treated for an undiagnosed disease 
manifested by pain in the lower abdomen.

In February 1962, the veteran filed an application for 
workers' compensation from the State of California due to 
another claimed industrial injury.  He was examined in 
January 1963 by a private physician in connection with this 
claim.  At the examination, the veteran stated that he had 
been working under a car when the support gave way and he was 
thrown to the ground, injuring his back.  He also reported 
previous low back injuries; e.g., he stated that in 1946, he 
had been involved in a motorcycle accident with resultant low 
back pain for two days.  He also claimed that in 1950, he 
jumped over a wall during basic training and thereafter 
experienced low back pain for four to five months.  He also 
reported low back injuries in 1955 when he was hospitalized 
for two weeks after falling from a hay truck and in 1959, 
after attempting to lift a heavy beam.  The examiner 
indicated that the veteran appeared to have had a chronic low 
back syndrome dating from 1946 with intermittent aggravations 
since that time.  He concluded that the most recent low back 
injury in 1962 had rendered him totally disabled.  The 
tentative diagnosis was lumbar radiculopathy, etiology 
probable herniated intervertebral disc, to be clarified.

In January 1965, the veteran was seen in a VA orthopedic 
clinic.  He claimed that he had injured his low back on two 
occasions in service and had been given a medical discharge 
due to his disability.  He stated that following his 
separation from service, he had reinjured his low back in 
1959 and 1962.  The veteran reported that he had had a 
myelogram one year previously which had been normal.  
Physical examination was within normal limits except for 
slightly limited range of motion.  X-ray examination showed a 
minor osteophyte at L-4 and a flattened curve, but was 
otherwise normal.  The diagnosis was chronic low back pain.  

In an April 1965 rating decision, the RO again denied the 
veteran's claim of service connection for a low back 
disability.  He appealed the RO determination; in his January 
1966 substantive appeal, he claimed that during basic 
training in 1951, "a fellow jumped on my back and I was 
treated for this condition."  He further stated that "[t]o 
my knowledge I did not injure my back while riding the 
motorcycle."

The veteran was afforded a VA medical examination in July 
1966.  He reported that he had injured his low back on three 
previous occasions; once in 1946 prior to his entrance into 
service, once in 1951 in service, and once post-service in 
1962 when a car fell on him and he was told that he had 
"ruptured a disc."  Based on his examination of the 
veteran, the examiner concluded that the veteran had no 
objectively demonstrable orthopedic condition.  Subsequent X-
ray examination of the lumbosacral spine was interpreted as 
normal.

In a November 1966 decision, the Board denied the veteran's 
claim of service connection for a low back disability.  In 
its decision, the Board found that the veteran's low back 
disability had preexisted service and had not been aggravated 
therein.  The Board determined that the veteran's assertions 
that he sustained a low back injury in service were not shown 
by the evidence of record which showed that his low back 
symptoms were a continuation of a pre-service injury.  

The veteran continued to seek service connection for a low 
back disability, and in May 1968, he submitted a letter from 
his former employer.  The letter indicated that the veteran 
had been employed there from January to July 1950, after 
which time he quit; he was rehired on November 21, 1950, but 
was terminated the following day, listing the reason for 
separation as "called to the Navy."  The company indicated 
that although they were unable to forward medical records, 
the veteran had been "employable" at the initial hire date, 
as well as the rehire date.

Subsequent VA outpatient treatment records from the Wadsworth 
VA Medical Center (MC) show that the veteran was examined by 
an "orthopedic conference" in July 1968.  He reported that 
he had been unable to work since 1962 due to low back pain.  
The examination report noted that the veteran had been 
treated by over 30 doctors at the Wadsworth facility in the 
past, but that he had denied receiving any relief of his low 
back symptoms.  It was noted that three previous EMG tests 
had been normal and that a lumbar myelogram performed two 
years prior had also been normal.  After examination by the 
entire orthopedic staff, the consensus was that there was no 
organic pathology to account for the veteran's severe 
complaints.  Rather, it was felt that he was a dependent 
personality who had no motivation or desire to work, and that 
no further orthopedic treatment was indicated.

A July 1969 VA hospitalization report shows that the veteran 
was admitted in connection with gastrointestinal complaints.  
Past medical history included "trouble in 1950 with a 
ruptured disc as a child," in 1955 after a fall, and in 1959 
and 1962 after trauma to the back.  Physical examination was 
negative for pertinent abnormalities.  The diagnosis on 
discharge was diverticulosis.

A January 1970 VA psychiatric examination report shows that 
the veteran was referred for psychiatric examination due to 
exaggerated physical complaints.  The veteran stated that his 
difficulties began in 1962 when he sustained an industrial 
accident, hurting his back.  He stated that he was unable to 
work due to his back.  With respect to his past medical 
history, a mild low back injury in a motorcycle accident in 
1946 was reported, as well as an in-service low back injury.  
The examiner concluded that the veteran had a "lifelong 
history of instability in work, the inability to accept the 
mature way of life, and when he was forced to do it, he 
became sick and disabled."  The diagnosis was 
psychophysiologic musculoskeletal disorder and the examiner 
concluded that therapy would be unsuccessful due to the 
veteran's complete lack of motivation.

The veteran underwent VA medical examination in February 
1970.  At the outset, the examiner described the veteran as 
vituperative about VA procedures from the moment he entered 
the examining room.  He was reportedly uncooperative during 
the examination, refusing to demonstrate range of motion of 
the lumbar spine or heel toe walking.  X-ray examination 
showed minimal lipping representing minimal degenerative 
spondylosis.  Disc spaces were normal with no arthritic or 
degenerative disc disease.  The diagnosis was minimal 
spondylosis by X-ray and the examiner noted that the veteran 
had subsequently apologized for his actions.

At a private May 1970 medical examination conducted in 
conjunction with an application for disability benefits from 
the State of California, the veteran reported that the first 
time he had injured his back was in service in 1950.  He 
stated that he had jumped over a barricade and another 
serviceman landed on top of him.  He stated that he was 
hospitalized for three weeks following the incident and given 
a medical discharge from service.  He also reported several 
post-service, on-the-job low back injuries.  The diagnosis 
was probable herniated lumbosacral disc with radiculitis.  
The examiner concluded that the veteran was totally disabled 
and should undergo an exploratory laminotomy.

In June 1970, the veteran's spouse stated that she had never 
told anyone that the veteran had no desire to work, and that 
he was "not pretending" to be unable to work.

In an October 1970 letter, a private physician indicated that 
he had treated the veteran in January 1962 for injuries he 
had sustained in an on-the-job injury.  He indicated that he 
believed that the veteran had sustained an intervertebral 
disc injury in the L2-3 or L3-4 region in January 1962 and 
that such injury resulted in total and permanent disability 
as of the date of the injury.  He indicated that two other 
examining physicians concurred with his opinion.

At a VA medical examination in November 1970, the veteran 
reported that in 1950, while in service, he jumped over a 
barricade and another soldier landed on top of him.  He 
stated he was hospitalized following this injury and given a 
medical discharge.  He also reported several post-service low 
back injuries, most recently in 1962.  The examiner noted 
that the veteran had been repeatedly examined and found to 
have a low back strain; however, he noted that myelograms 
performed in 1962 and 1966 had both been normal.  X-ray 
examination showed some narrowing of the lumbosacral disc 
space with minimal sclerosis and no apparent facet, 
arthritis, or subluxation.  The diagnosis was acute and 
chronic lumbosacral strain with conversion hysteria by 
history.

In June 1971, the veteran and his spouse testified at a 
hearing at the RO.  He stated that prior to his entrance into 
service, he worked at the Oscar Mayer company, and that prior 
to being hired, he received a complete physical examination 
and was found to be fit for employment.  Likewise, he 
testified that when he was examined in connection with his 
entrance into the military, his back was normal.  As such, he 
argued that the RO and the military had been mistaken that 
his low back disability had pre-existed service.  He 
explained that although he had been involved in a motorcycle 
accident in 1946 and had hurt his back, he had not sustained 
a serious low back injury.  In fact, he claimed that he told 
military physicians that his back pain persisted for no more 
than a day or two following the motorcycle accident and that 
he was never hospitalized prior to his entrance into service 
for low back pain.  He also testified that his first serious 
low back injury had occurred in service when a soldier jumped 
over a barricade and landed on his back.  He stated that he 
had been hospitalized for two weeks thereafter at Fort 
Leonard Wood, Missouri.  

In a September 1971 decision, the Board again denied service 
connection for a low back disability.  In its decision, the 
Board again noted that none of the veteran's service medical 
records referred to an in-service low back injury; rather, 
these records made repeated reference to low back complaints 
recurring since a pre-service motorcycle accident.  Thus, the 
Board concluded that the veteran's assertions that his 
current low back disability was sustained during military 
training were "contrary to the detailed clinical data 
recorded during service."  In addition, the Board found, 
even if the veteran's assertions regarding the in-service 
injury were true, he had not sustained trauma such as to 
increase the preexisting level of low back disability.  The 
Board concluded that the evidence received since the November 
1966 decision was cumulative of evidence previously 
considered and was not referable to the inception or 
increased severity of the low back disability during service.

At a February 1974 VA medical examination conducted in 
conjunction with a claim for VA nonservice-connected pension 
benefits, the veteran asserted that he was totally disabled 
due to several disabilities, including low back pain.  The 
diagnoses included chronic low back strain.

An April 1974 private medical examination report shows that 
X-ray examination of the veteran's lumbar spine showed 
narrowing of the disc space between L5 and S1, with no 
evidence of lumbar spondylosis.

In a July 1974 letter, a private medical facility indicated 
that the veteran had been treated there since January 1962 
for chronic low back pain and gastritis.

At a November 1974 VA psychiatric examination, the diagnosis 
was chronic, moderate psychophysiologic reaction, 
musculoskeletal and gastrointestinal, in a passive dependent 
personality.  The examiner noted that although there may have 
been an organic component to the veteran's back problems in 
the past, at present his almost total preoccupation with his 
back and anxiety were evidence of a psychophysiologic 
reaction of longstanding which had almost become part of the 
veteran's characterologic makeup.

At a VA medical examination in January 1975, the veteran 
reported that he had low back pain which prevented him from 
working and wished to obtain VA compensation benefits to 
supplement his Social Security disability payments.  He 
indicated that during his military service, another 
serviceman jumped over a barricade and fell on him, causing a 
low back injury.  He stated that he was hospitalized for 
three weeks thereafter and given a medical discharge.  The 
veteran stated that following his discharge from service, he 
worked as an auto mechanic between 1951 and 1962 at which 
time he sustained a serious low back injury when a car fell 
on him.  He stated that he had been unemployed since that 
time.  After physical examination, the impression was low 
back pain with no significant physical findings to localize a 
specific derangement, probably psychophysiologic reaction.  
The examiner indicated that because of the veteran's 
personality type, he would never be able to be rehabilitated 
for any type of work; however, this was not on the basis of 
an anatomic or physiologic problem, but more of an emotional 
problem.  The examiner indicated that, thankfully, the 
veteran had not had back surgery as he thought the veteran's 
back problems would "probably double" if surgery were to 
take place.

By August 1975 decision, the Board again denied the veteran's 
claim of service connection for a low back disability.  In 
reaching this decision, the Board found that the additional 
evidence received since the September 1971 Board decision was 
repetitive and cumulative of evidence previously considered 
and did not establish a new factual basis upon which the 
veteran's current low back complaints could be determined to 
be due to disease or injury incurred in or aggravated by 
service.  

In a March 1979 statement, a private chiropractor indicated 
that he had treated the veteran since March 1978 for 
complaints of constant paraspinal pain of the lumbar area.  
His diagnoses included moderate post-traumatic chronic 
exacerbative degenerative intervertebral disc syndrome.

At a VA medical examination in April 1979, the veteran 
reported that he initially injured his back in service when a 
soldier jumped on his back.  He stated that he was 
hospitalized for four months thereafter and medically 
discharged.  He claimed that he had had low back pain since 
that time.  He also stated that he reinjured his low back in 
1962 and that two subsequent myelograms had shown 
degenerative discs at L2 and L3 with abnormal curvature of 
the spine.  He stated that he had been on total disability 
since 1975.  The examiner noted that the veteran's claims 
folder was not available for review.  X-ray examination of 
the lumbar spine showed normal alignment with moderate 
spurring and lipping at L3-5 with moderate degenerative 
spondylosis in the lower lumbar area.  There was associated 
chronic degenerative disc disease evidenced by minimal 
narrowing and a minimal anterior bulging of the anulus.  The 
diagnoses included moderate degenerative spondylosis of the 
lower lumbar area.  

At a VA psychiatric examination in April 1979, the examiner 
indicated that he found no psychiatric illness per se, but 
that the veteran was essentially a dependent individual who 
was not employable because of lack of motivation.  

An August 1984 private X-ray report shows degenerative 
changes consisting of disc space narrowing at the level of 
L5-S1 and spur formation of the lower lumbar vertebral body, 
with no evidence of spondylolisthesis or fracture.

In a December 1984 statement, the veteran indicated that when 
he entered service in 1950 he was "a well able bodied 
healthy man" as evidenced by his military entrance 
examination.  However, he indicated that due to in-service 
injury, he was now totally disabled.

In an August 1985 statement, the veteran again claimed that 
during his period of active service, another soldier jumped 
over a barricade and landed on his back.  The veteran stated 
that he was treated for a lengthy period of time following 
this injury and was eventually given a medical discharge due 
to his low back disability.  He indicated that he had 
explained "time and time again" that his low back was not 
disabled prior to his entrance into service.  Rather, he 
stated that it was initially injured therein.  In support of 
his claim, he noted that he had submitted "letters from many 
of the men in my company who observed the man falling on my 
back - one in particular was [E.E.] plus several other men 
who gave pertinent information."  

In a May 1987 statement, a former serviceman who served with 
the veteran indicated that in approximately January 1951, he 
recalled that the veteran was on sick call a great deal and 
told him he had been receiving pain shots.  He stated that he 
had not witnessed any accident which could have caused the 
condition, but that the veteran seemed to walk in a normal 
manner when he was inducted, with no evidence of back pain.

In November 1987 (and on several occasions thereafter), the 
veteran submitted copies of 1951 morning reports and daily 
sick call reports obtained from the National Personnel 
Records Center.  These documents show that he received 
medical treatment in service on numerous occasions for 
unspecified reasons.  Several reports show that in a section 
entitled "In Line of Duty (Yes or No)", the record was 
marked "yes."  The dates of treatment in the morning and 
sick call reports generally correspond to the dates of 
treatment in the veteran's service medical records.  

In a July 1988 decision, the Board denied the veteran's claim 
of service connection for a low back disability on the basis 
that new and material evidence had not been submitted.  In 
its decision, the Board found that the additional evidence 
submitted by the veteran was cumulative of evidence 
previously considered.  The Board also noted that even if the 
veteran had reinjured his low back in service as alleged, the 
in-service trauma healed without leaving residual disability 
as none was found on examination prior to discharge from 
service.  In addition, the Board noted that no clinical 
findings after service were noted to be the result of or 
otherwise associated with in-service injury.  

The veteran thereafter continued to seek service connection 
for a low back disability.  In a February 1989 letter to the 
President of the United States, an August 1989 letter to his 
senator, and a December 1989 letter to his congressman, the 
veteran reiterated his arguments regarding his claim of 
service connection for a low back disability and attached 
copies of the morning and sick reports he previously 
submitted.  The government officials duly forwarded the 
veteran's letters to the RO which responded that his claim 
had been finally denied and it could be reopened only on the 
submission of new and material evidence.  

In an April 1990 statement submitted to the RO, the veteran 
again requested service connection for a low back disability, 
stating that he had injured his low back in basic training 
and that his condition had become worse since that time.  

In June 1990, the veteran submitted various clinical records, 
including a copy of a July 1989 private MRI report showing 
degeneration and bulging of the L3-4, L4-5, and L5-S1 discs 
and moderate compromise of the neural foramina at the L5-S1 
level due to marginal osteophytes and disc bulging.  

A May 1990 VA outpatient treatment record and X-ray 
examination report shows degenerative joint disease of the 
lumbar spine with disc space narrowing at L4-S1 and large 
osteophytes at L3, L4, and L5.  

In May 1991, the veteran submitted a statement to the RO in 
which he alleged that he did not have a pre-service low back 
disability and that his current low back disability stemmed 
from an in-service incident in which an soldier jumped on his 
back.  

In a May 1991 statement, E.E., a man who served with the 
veteran in the Army, indicated that while attempting to 
negotiate an obstacle course wall during basic training, he 
landed on the veteran's back.  He indicated that the veteran 
was temporarily stunned and remained on the ground for 20 
minutes, and that he was unable to get out of his bed 
thereafter.  E.E. indicated that the veteran was eventually 
given a medical discharge.  

An August 1998 VA outpatient treatment record shows that the 
veteran sought treatment for low back pain which he said had 
been present since service; the diagnosis was hypertrophic 
degenerative disc disease of the lumbar spine and lumbar 
spine stenosis.

At an April 1998 RO hearing, the veteran reiterated his 
contentions to the effect that although he was involved in 
pre-service motorcycle accident, he only sustained a very 
minor low back injury which did not result in permanent 
disability as evidenced by the fact that he worked in 
strenuous manual labor jobs prior to service and was found to 
be fit on his military entrance examination.  

The veteran also provided testimony at an October 1998 Board 
hearing at which time he conceded that he was involved in a 
motorcycle accident in 1946 or 1947.  He stated he was 
traveling approximately 50 miles per hour when his bike hit 
some sand and he went into a skid and fell; however, he 
claimed that despite this high rate of speed he merely 
"scratched up" his hand and foot in the accident, and did 
not injure his low back in any way.  He claimed that in years 
following the motorcycle accident, in fact, he had worked 
without difficulty in strenuous manual labor jobs which 
required heavy lifting.  He testified that the first time he 
ever injured his low back was during basic training when he 
was participating in an obstacle course exercise.  He 
explained that he easily scaled the 10-foot obstacle course 
wall as he was "tall and lanky."  He stated, however, that 
before he could move from the other side of the wall, another 
soldier fell on top of him.  He testified that he experienced 
immediate pain in his back for which he was treated, and he 
adamantly maintained that he had never told any physician 
that he had sustained a low back injury prior to service and 
indicated that he was baffled as to why the physicians would 
have recorded such information in his records.  Also 
testifying at the hearing was the veteran's former spouse who 
indicated that she had known the veteran since approximately 
1952; she stated that he had complained of low back pain 
since she had known him.  She testified that the physicians 
had recorded that he had a pre-service low back injury 
because "they are saying anything and everything they can to 
keep [the veteran] from getting what is rightfully his."  

In a February 2002 letter, John Strickland, D.C., of the Low 
Back and Neck Pain Center, indicated that he had consulted 
with the veteran regarding a low back injury.  Dr. Strickland 
indicated, 

[The veteran] states that his low back symptoms 
started in the early 1950's while serving in the 
military when another soldier fell from an eight 
foot barricade landing on his neck and upper back.  
According to [the veteran], the severity of the 
trauma was strong enough to rupture one of his 
kidneys.

An MRI dated January 11, 2002, showed an annular 
tear without disc protrusion at L3/L4, a mild 
annular tear wit bulge at L4/5, and a central disc 
protrusion effacing the anterior thecal sac at 
L5/S1.  In adults over the age of 40, the change of 
disc herniation decreases with age.  This is due to 
the loss of the amount of nucleus pulposus 
available to herniate as we age.  The disc bulges 
at L4/L5 and L5/S1, as seen on the MRI evaluation, 
tend to support [the veteran's] claim that the 
injury was sustained at an earlier age.

Dr. Strickland further indicated in his letter that the 
degenerative changes of the veteran's lumbar spine noted on 
December 2001 X-ray studies "are not advanced for [the 
veteran's] age and are probably due to altered biomechanics 
of the three joint complex, compensating for the injured 
intervertebral discs."  

In a May 2002 letter, Thomas Dunn, M.D., of the Desert 
Orthopedic Center, indicated that he had examined the veteran 
for purposes of evaluating a chronic lumbar spine condition.  
He noted, 

The patient relates that in 1950 while engaged in 
basic training in the Army, he jumped a wall, fell, 
and another soldier landed on top of him.  Because 
of his back injury, he was given an Honorable 
Discharge.  He had only been in the Army for 9 
months.  Since that time, he has not been able to 
hold down a long-term job due to back problems.  He 
has been reasonably totally disabled because of his 
back condition which is attributable to the initial 
accident and injury in the Army.

At this point, I am writing this letter to support 
his disability as it is directly related to that 
injury that occurred while he was an active-duty 
Army serviceman.  

VA clinical records dated from February 2002 to June 2003 
show that the veteran was treated for complaints of severe 
pain in the lumbosacral region radiating downwards to both 
lower extremities.  It was noted that a workup suggested that 
he had disc herniation and encroachment on the thecal sac at 
L5-S1.

In August 2003, the veteran was afforded a VA medical 
examination.  The examiner noted that he had reviewed the 
veteran's five-volume claims folder in connection with his 
examination of the veteran.  The veteran advised the examiner 
that he had had no problems with his back and no back 
injuries prior to his military service.  In service, he 
claimed that another man fell approximately 10 feet from a 
training wall onto his back.  He indicated that he was 
treated for back pain for the remainder of his military 
service and thereafter.  The veteran indicated that he had 
had two work-related back injures after his separation from 
service occurring in the late 1950's and in 1962.  He denied 
other significant back injuries.  X-ray studies revealed 
multi-level advanced osteoarthritic changes.  After examining 
the veteran and reviewing his claims folder, the examiner 
indicated that it was his opinion that the veteran's present 
lumbar spine condition was due to his advancing age (79 
years) and the generalized osteoarthritic condition involving 
multiple levels of the lumbar spine.  The examiner indicted 
that at this late date, there was no evidence of there having 
been any specific injury to the lumbar spine as a result of 
the claimed injury during the course of his military service.  
He indicated that the described injury might have been 
expected to have caused an injury to one or two specific 
areas of lumbar spine where one might see a localized 
advanced degenerative condition or healing from a fracturing 
which is not evident on X-rays.  Given the veteran's history 
of work injuries to his lumbar spine, the examiner indicate 
that it was his opinion that those work injures most likely 
involved aggravations of a slowly progressive osteoarthritic 
condition involving the lumbar spine.  The examiner indicated 
that given the review of the medical records and the 
examination, it was his opinion that the veteran's present 
lumbar spine condition would be as it is today even absent 
his military service and the specific injury which he 
describes as having occurred to his lumbar spine during the 
course of this military service.  The examiner noted that 
there was no specific evidence of there having been any 
direct local injury to the lumbar spine as a result of the 
described 1950 direct injury to the lumbar spine.  

In an October 2003 letter, Dr. Dunn indicated that the 
veteran adamantly stated that all of his symptoms of back 
pain began with a problem which occurred while he was in the 
Army.  Dr. Dunn indicated, 

It is important to note that the majority of the 
population with similar radiographic findings has 
no symptoms whatsoever.  I do not believe it is 
fair to this individual, particularly in light of a 
history of chronic back problems that have 
persisted since the documented injury in the early 
50s, to ascribe all of his current problems to the 
arthritic changes that have developed.  Certainly, 
if he had represented with new-onset pain, that 
would be an appropriate diagnosis, but given that 
[the veteran] has a history of chronic symptoms 
dating back to a traumatic incident, it is more 
likely than not that his symptoms are attributable 
to a probable disc disruption that his persisted.  

Dr. Dunn's diagnostic impression was accelerated degenerative 
osteoarthritic changes superimposed on a probable traumatic 
internal disc disruption.  

In an April 2004 letter, Dr. Strickland indicated that it was 
his opinion, after reviewing the veteran's relevant history, 
that the veteran's 

current condition can be traced back to his initial 
injury in 1950.  I believe this injury started the 
chain of events that has led to the patient's 
current state of dysfunction of total and permanent 
disability.  With that said, I feel that [the 
veteran's] next course of action should involve 
surgical consultation with a neurosurgeon.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis or an organic disease of the nervous 
system, become manifest to a degree of 10 percent or more 
within a year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during such 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran contends that service connection for a low back 
disability is warranted on the basis that he sustained a low 
back injury in service and has experienced continuous low 
back pain since that time.  

As detailed above, the veteran's service medical records 
document that he complained of low back pain on a frequent 
basis.  Repeated examination and diagnostic testing, however, 
failed to identify any low back pathology, much less a 
chronic low back disability.  Indeed, X-ray studies of the 
lumbosacral spine were normal, with no finding of arthritis.  
Rather, the veteran's complaints were attributed to a 
psychogenic reaction and he was medically discharged.  

The first post-service medical evidence noting complaints of 
low back pain is in 1955, approximately four years after the 
veteran's separation from active duty.  At that time, the 
veteran claimed that he had experienced low back pain since 
service.  Again, however, X-ray studies were normal, with no 
finding of arthritis.  The initial impression was that the 
veteran's complaints were due to disc disease.  The veteran, 
however, refused further treatment.  

Based on the evidence set forth above, the Board finds that 
it cannot be said that a low back disability was present in 
service or manifest to a compensable degree within the first 
post-service year.  

The Board has also considered 38 C.F.R. § 3.303(b), 
pertaining to continuity of symptomatology following service.  
This provision, however, applies only disabilities noted 
during service.  In this case, as set forth above, no 
objective low back pathology was identified during service.  
Rather, the veteran's complaints were attributed to a 
psychiatric disorder.  

Moreover, the Board observes that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  In this case, the record discloses a span 
of approximately four years after service separation without 
any clinical evidence to support the veteran's current claim 
of a continuity of low back symptoms.  The Board finds that 
the negative clinical and documentary evidence in service and 
after service is more probative than the assertions of the 
veteran made in the context of a claim for monetary benefits.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Although the record shows that a low back disability was not 
present in service or within the first post-service year, 
service connection may be nonetheless be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between any current low 
back disability and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

Thus, the Board has carefully reviewed the medical evidence 
of record, with particular attention to the etiology of the 
veteran's current low back disability.  In that regard, the 
record contains conflicting medical opinions.  On the one 
hand, the veteran has submitted letters from two medical 
professionals, an orthopedic surgeon and a chiropractor, who 
have indicated that it is their opinion that the veteran's 
current low back disability is causally related to his 
military service, particularly an incident in which the 
veteran claims that another soldier fell on his back during 
basic training.

On the other hand, the record contains an August 2003 opinion 
from a VA orthopedic surgeon, who noted the absence of 
objective evidence of an in-service low back pathology and 
indicated that the veteran's current low back disability was 
due to his advancing age and generalized osteoarthritic 
condition, and was not causally related to his active service 
or any incident therein, including the claimed injury during 
basic training.  

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  In that regard, the Board notes that all the 
medical professionals who provided opinions appear competent 
to speak to the relationship between the veteran's claimed 
in-service injury and his current low back disability.  

After carefully analyzing these medical opinions, however, 
the Board finds that the August 2003 VA medical opinion far 
outweighs the conflicting evidence of record.  In that 
regard, the Board notes that the VA medical opinion was based 
on a complete review of the veteran's five volume claims 
folder, including his service medical records.  In addition, 
the VA orthopedic surgeon provided reference to the veteran's 
service medical records, the post-service medical records, 
addressed the veteran's contentions, and provided a rationale 
for the conclusions he reached.  

By contrast, the opinions provided by the private 
chiropractor and orthopedic surgeon were not rendered with 
the benefit of a review of the veteran's claims folder, nor 
his service medical records.  This fact greatly detracts from 
their probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (noting that the "Board [is] not bound to 
accept opinions of two physicians who made diagnoses . . . 
almost 20 years following appellant's separation from service 
and who necessarily relied on history related by 
appellant").

In this case, the opinions submitted by the private 
chiropractor and orthopedic surgeon were based on a history 
provided by the veteran - a history which omitted the fact 
that no back pathology was identified in service and the fact 
that the veteran had sustained post-service back injuries, as 
evidenced by objective, contemporaneous medical evidence.  

The VA examiner, on the other hand, considered the veteran's 
reported medical history on an in-service injury, but had the 
additional benefit of reviewing the veteran's service medical 
records, which showed no pathology of the low back in 
service.  The VA examiner further had the benefit of 
reviewing post-service evidence of work-related back 
injuries.  These records were not available to the private 
medical examiners, nor did the veteran apparently make 
reference to these facts in the history he relayed to the 
private examiners.  

Indeed, the VA examiner gave a complete rationale for his 
opinion, noting that an injury of the type the veteran 
claimed to have experienced in service would have been 
expected to cause a direct localized injury to the lumbar 
spine, which was not shown in the service medical records.  
He also noted that had one sustained such an injury to one or 
two specific areas of the lumbar spine, one might now expect 
to see a localized advanced degenerative condition or a 
healing from a fracture, which was not present in the 
veteran.  Rather, the examiner concluded that in light of the 
veteran's post-service history of work-related injuries, that 
the veteran had a slowly progressive osteoarthritic condition 
of the lumbar spine, aggravated by his post-service injures.  
He indicated that the veteran's present back condition would 
have been present, regardless of his active service.  

Again, the Board assigns great probative weight to this VA 
medical opinion, as the opinion is shown to have been based 
on an examination of the veteran, as well as a thorough 
review of his medical records, including the service medical 
records.  Significantly, although the veteran has undergone 
numerous medical examinations over many decades for his 
claimed low back disability, the five-volume record contains 
no conflicting medical opinion, which is based on a similar 
review of the objective facts in this case.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disability.  In reaching this 
conclusion, the Board finds that the most probative evidence 
of record is the veteran's service medical records, the 
contemporaneous post-service medical records, and the August 
2003 VA medical opinion which was based on a review of all 
the evidence of record, including the contentions of the 
veteran.  As set forth above, this evidence indicates that 
the veteran's current low back disability is not causally 
related to his active service or any incident therein.

This is a case where the preponderance of the evidence is 
against the claims and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



